Perkins, J.
Suit on a constable’s bond. Breach assigned : failure to levy, and make the money, on an execution.
Answer, general denial.
Trial by jury; verdict for defendants, and judgment, over a motion for a new trial, on the verdict.
The only cause assigned in the motion for a new trial was, that the verdict was not supported by the evidence. The only assignment of error in this court is the overruling of the motion for a new trial.
The evidence is decidedly conflicting.
We can not say the verdict upon it was wrong, and incline to the opinion that it was right.
Judgment affirmed, with costs.
Decided at November Term,'1876.